Case 2:20-cv-00165-MTL-DMF Document1 Filed 01/21/20 Page 1 of 12

DOUGLAS A. HIRANO

 

Name and Prisoner/Booking Number

 

Place of Confinement

1707 Hoolatulea Street

 

Mailing Address
Pearl City, Hawaii 96782

 

City, State, Zip Code

    
 

  

___ LODGED

RECEIVED ___. COPY \

Jan 21 2000 |

| COURT
ZONA
DEPUTY

 
    

CLERK U 8 DISTRIC
DISTRICT OF ARI

       

AY.

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

DOAGLAS AKIRA HIRANO, __,
(Full Name of Plaintiff)

 

Plaintiff,

Vv.

(1) SIS LIEUTENANT DAVIDSON
(Full Name of Defendant)

(2)_ UNITED STATES: OF AMERICA
(3)
(4)

 

 

Defendant(s).

CJ Check if there are additional Defendants and attach page 1-A listing them.

 

 

CASE NO. C©V20-165-PHX-MTL--DMF
(To be supplied by the Clerk)

CIVIL RIGHTS COMPLAINT
BY A PRISONER

X original Complaint
First Amended Complaint
Fi Second Amended Complaint

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:

L] 28 U.S.C. § 1343(a); 42 U.S.C. § 1983

IX] 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
[X] Other: 28 U.S.C. 2675(a), Federal Tort Claims Act

2. _Institution/city where violation occurred: Federal Correctional Institution Phoenix .

Revised 3/11/16

550/555

 
‘ Case 2:20-cv-00165-MTL-DMF Document1 Filed 01/21/20 Page 2 of 12

B. DEFENDANTS

 

 

1. Name of first Defendant: S IS LIEUTENANT DAVIDSON . The first Defendant is employed
as: STS LIEUTENANT at FCT PHOFNTX .
(Position and Title) (institution)

2. Name of second Defendant: UNITEDSTATES OF.- AMERICA The second Defendant is employed as:

 

 

 

 

 

as: at
(Position and Title) (institution)
3. Name of third Defendant: . The third Defendant is employed
as: at .
(Position and Title) : (Institution)
4. Name of fourth Defendant: . The fourth Defendant is employed
as: at .
(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.
C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a prisoner? IX] Yes o No

2. If yes, how many lawsuits have you filed? 154 _. Describe the previous lawsuits:

a. First prior lawsuit:
1. Parties: HIRANO vy. SIS LT. SCOTT WILLIAMS
2. Court and case number: EDCV. 13-2371- DMG(AGR) ;
3. Result: (Was the case dismissed? Was it appealed? Is it still pendingyfase settled
for $50,0 Hi - iti i
settlement.
‘b. Second prior lawsuit: .
1. Parties) HIRANO y. GLENN KAKUDA, et. al.
2. Court and case number: .
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?) Prevailed at
trial and 2S
Dorothy Sellers and Carl Varady, ACLU, Hawaii.
c. Third prior lawsuit:
1. Parties; HIRANO vy. PAULINE YOUNG T
2. Court.and case number: . .
3. ‘Result: (Was the case dismissed? Was it appealed? Is it still pending?) One of four
cases consolodated. Settled for $2, 250

 

 

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 
Case 2:20-cv-00165-MTL-DMF Document1 Filed 01/21/20 Page 3 of 12

d. Fourth prior lawsuit.
1. Parties: HIRANO v. PAULINE YOUNG II.
2. Court and case number: United States District Court

for the District of Hawaii.

34 Settled for $2,250. .-

e. Fifth prior lawsuit.
1. Parties: Hirano v. State
2. Court and case number: District Court of the First

Circuit, State of Hawaii, Small Claims.
3. Result: Settled for $2,250.
f. Sixth prior lawsuit.
1. Parties: HIRANO v. STATE OF HAWAIT
2. Court and case number: District Court of the First
Circuit, State of Hawaii.
3. Settled for $2,250.
g. Seventh prior lawsuit.
1. Parties: LOGAN HOSE v. WARDEN?
2. Court and case number: United States District Court
for the District of Hawaii.
3. Result: Settled for $22,000.
h Eighth prior lawsuit.
tect iParties::* JEAN HIRANO!v. WARDEN?
2. Court and case number: United States District Court
for the District of Hawaii.

3. Settled for $21,700.
Case 2:20-cv-00165-MTL-DMF Document1 Filed 01/21/20 Page 4 of 12

i. Ninth prior lawsuit.
1. Parties: HIRANO v. JANICE NEILSON.
2. Court and case number: United States District Court for
the district of Hawaii.
3. Lost at summary judgment. ~

je Tenth prior lawsuit.

 

1. Parties: HIRANO v. HANUNA.
2. Court: United States District Court for the District
of Hawaii.
3. Lost after bench trial. Hirano proceed pro-se throughout
litigation and excessive use of force trial.
k. Eleventh prior lawsuit.

1. Parties: HIRANO v. MABELLOS.

2. Court: Circuit Court of the First Circuit, State of
Hawaii.
3. Lost after bench trial. Hirano proceed pro-se at trial.
1. Twelveth prior lawsuit.

1. Parties: HIRANO v. SESEPASERA.
2. Court: US District Court, Hawaii District.

3. Result: Excessive use of force case lost at trial.

Plaintiff's litigation efforts span over a thirty year

period. Plaintiff is unable to recall any other cases at this

time.
Case 2:20-cv-00165-MTL-DMF Document1 Filed 01/21/20 Page 5 of 12

STATEMENT OF THE FACTS

1. For the period February 2010 through December 2012,
Plaintiff was incarcerated at the United States Penitentiary
("USP") Victorville.

2. While at USP Victorville, Plaintiff was subjected to
mistreatment, abuse and torture by Special Investigative Section
("SIS") Lieutenant SCOTT WILLIAMS and Defendants United States of
America and its employees.

3. Plaintiff filed a Bivens and Federal Tort Claims action.

4, During the litigation, defendant SIS Lt. WILLIAMS was
fired by the BOP and subsequently committed suicide.

5. On November 1, 2017, the civil action was settled for
$50,000. (See HIRANO v. WILLIAMS, EDCV 13-2371-DMG(AGR) Stipulation
and Compromise Settlement and Dismissal).

6. On March 5, 2018, Plaintiff was suddenly and unexpectedly
placed in restrictive confinement in the Special Housing Unit ("SHU").
7. Plaintiff was subjected to mistreatment, abuse and

torture--yet again.

8. On or about March 14 or 19, 2018, Defendant SIS Lt.
DAVIDSON informed Plaintiff that his restrictive confinement in
the SHU "[was] not punitive.'' Defendant DAVIDSON stated, "You
were overheard bragging about winning a lawsuit where another SIS
Lieutenant was fired and committed suicide. An Officer, who used
to work with Lt. WILLIAMS, does not like seeing you walk around
the Compound. Every time he does, issues arise (emphasis in the

original). I am transferring you to another facility."

ia
Case 2:20-cv-00165-MTL-DMF Document1 Filed 01/21/20 Page 6 of 12

(9, Plaintiff voiced his concerns to Officer in Charge
("orc") Lt. Hellig in regards to his arbitrary placement in
restricted confinement in the SHU and mistreatment. Lt. Hellig
enlightened Plaintiff explaining, "The Officer in question
possessed a sense of duty, honor and loyalty to the deceased
@efendant WILLIAMS and his fellow co-workers at USP Victorville to
retaliate and assault Plaintiff for causing defendant WILLIAMS to
get fired from the BOP and committing suicide. Because the Officer's
own protection."

10. Soon after being wrongfully confined to the SHU, Plaintiff
began experiencing excruciating lower abdominal and colorectal pain,
and bloody diarrhea. Plaintiff began defecating 10-20 times per.day.
Plaintiff suffered extreme dehydration and lost about 20 lbs.
within three weeks. Plaintiff's fingertips split open with cuts,
and layers of skin peeled from both his hands and feet.

11. Plaintiff was rushed to the Emergency Room at the local
Hospital. Plaintiff was administered intravenous steroids, fluids,
morphine and percoset. Plaintiff remained in the Hospital for
eight days taking intravenous fluids and meds.

12. Plaintiff soon became bedridden; -wassunable=:to- take
exercise, and could not leave his cell.

13. Plaintiff's condition remained the saiie until late May
of 2018.

14. Plaintiff's medical condition and suffering was caused

by stress that the unnecessary and wrongful placement in restricted

b
Case 2:20-cv-00165-MTL-DMF Document1 Filed 01/21/20 Page 7 of 12

confinement in the SHU created.

15. Plaintiff has exhausted all available Administrative
Remedies by filing: BP-8.5; BP-9; BP-10; and, BP-i1.

16. Plaintiff was never charged with lying or providing false
information in regards to the facts set-forth in the Administrative
Remedies.

17. Plaintiff-has also filed a claim for Damage, Injury or
Death pursuant to the Federal Tort Claims Act ("FTCA"), 28 U.S.C.
1346 and 2671, Administrative Claim No. TRT-WXR-2019-00270.

18. In June of 2018, Plaintiff's security /custody classification
points dropped to 13, which is a low custody. As such, Plaintiff
should have been transferred to a low facility.

19. Defendant DAVIDSON's report and request for transfer to
the Designation & Sentence Computation Center ("DSCC") resulted
not only in a transfer to FCI Florence, Colorado, however, the
addition of a "Management Variable," requiring Plaintiff to remain
at a medium custody level and facility for an additional year.

20. While at FCI Phoenix, Plaintiff was promised one year
of halfway house placement.

21. While at FCI Florence, Case Manager Smith adopted the
policy, practice, custom and usage of never referring inmates for
more than six months of halfway house.

22. Plaintiff eventually received only 90°days of ‘halfway
house placement.

23. Plaintiff has suffered a physical injury necessary to

recover for emotional and mental distress.
Case 2:20-cv-00165-MTL-DMF Document1 Filed 01/21/20 Page 8 of 12

24. The Bureau of Prisons and its employees possess a legal
duty and obligation to protect, to providé:for safe and:secure
custody, and to furnish ordinary care, which is degree of care
required of a reasonably prudent individual.

25. As such, there should never be a situation where an
inmate must be placed in the SHU under protective custody because
a Correctional Officer possesses a sense of loyaty and duty to
assault him.

26. Instead of merely confronting the Correctional Officer
in regards to his illegal behavior, Defendant DAVIDSON selected
to wrongfully incarcerated Plaintiff in restrictive confinement
in the SHU for three and one half months and transfer Plaintiff
toanother facility, in the absence of any regard for Plaintiff's

rights or well-being.
Case 2:20-cv-00165-MTL-DMF Document1 Filed 01/21/20 Page 9 of 12

D. CAUSE OF ACTION

 

COUNT I

1. State the constitutional or other federal civil right that was violated: The Due Process Clause
of the Fifth Amendment of the United States Constitution.

 

2. CountI. Identify the issue involved. Check only one. State additional issues in separate counts.

L] Basic necessities C] Mail C] Access to the court L] Medical care
C1] Disciplinary proceédings L1 Property L] Exercise of religion Retaliation

C Excessive force by an officer [1] Threat to safety [1 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.
The acts and omissions _oef-Defendant -SIS-LT.-DAVIDSON as so stated
in paragraphs _ {=-26 of the Statement of Facts, supra, abridged the
due process clause of the Fifth Amendment when he arbitrarily
subjected Plaintiff to restrictve continement in the SHU for three
and one half monthsand transferred him to another facility because

Plaintiff was “overheard bragging about winning a lawsuit."

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

PLaintiff was wrongfully subjected to restricted confinement in
the SHU for three and one half months and ntransferred to another
facility.
5. Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? K] Yes L] No
b. Did you submit a request for administrative reliefon Count I? kK] Yes [] No
c. Did you appeal your request for relief on Count I to the highest level? i] Yes L] No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

q
1,

3

t

Case 2:20-cv-00165-MTL-DMF Document1 Filed 01/21/20 Page 10 of 12

COUNT I
State the constitutional or other federal civil right that was violated: The Cruel and Unusual
Punishment Clause of the Eighth Amendment, United States Constitution

Count II. Identify the issue involved. Check only one. State additional issues in separate counts.

C1 Basic necessities O Mail [-] Access to the court L] Medical care

LC] Disciplinary proceedings L] Property C] Exercise of religion C1 Retaliation

CI Excessive force by an officer [1 Threat to safety [Kl Other:Wrongful restricted =:
confinement in SHU.

Supporting Facts. State as briefly as possible the FACTS supporting Count Il. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

The acts and omissions of Defendant SIS LT. DIVIDSON as so stated
in paprsagraphs 1-26 of the Statement of Facts, supra, abridged the
cruel and unusual punishment clause of the Eighth Amendment when

he arbitrarily and wrongfully subjected Plaintiff to restricted
confinement in the SHU and transfer to another facility because
Plaintitf was overheard about winning a lawsuit.

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

Injury. State how you were injured by the actions or inactions of the Defendant(s).

Plaintiff was wrongfully and unnecessarily subjected to restricted
éonfineément in the SHU for three and one half months, suffered
serious medical illness mandating emergency medical care, and .
transfer to another facility requiring Plaintiff to remain in prison

Administrative Remedies. longer than he should have.

a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? xl Yes [1] No
b. Did you submit a request for administrative relief on Count II? Xk] Yes [] No
c. Did you appeal your request for relief on Count IT to the highest level? x] Yes [1 No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

iD
Case 2:20-cv-00165-MTL-DMF Document1 Filed 01/21/20 Page 11 of 12

COUNT III
1. State the constitutional or other federal civil right that was violated: 28 U.S.C. 1346(b),

Federal Tort Claims Act, Plaintiff alleges the torts of negligence,
negligent infliction of emotional distress, intentional infliction

2. Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
L] Basic necessities LI Mail L] Access to the court L] Medical care
C1 Disciplinary proceedings LC] Property CL Exercise of religion IX] Retaliation
C1 Excessive force by an officer 1 Threat to safety LJ Other: of emotional distress.

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

Defendant UNITED STATES OF AMERICA has expressly waived liability for
the torts of its employees pursuant to’ the Federal Tort Claims Act.

The acts and omissions of Defendant UNITED STATES OF AMERICA and its
employees as so alleged in paragraphs [-26 of the Statement of Facts,
supra, violate thevcommon law torts of simple negligence. This is so,
because, the UNITED STATES QF AMERICA and its employees possess a legal
obligation and duty to protect, provide for safe and secure custody,
and to furnish ordinary care--which is a degree of care required of a
reasonably prudent individual. Defendant UNITED STATES OF AMERICA and-
its emp¥loyees also possess a legal duty and obligation to abide by their
own rules, regulations and policy statements. The failure to do so
constitutes negligence for the purposes of the Federal Tort Claims Act.

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

Plaintiff was wrongful ly and unnecessarily subjected to restricted
confinement in the SHU for three and one half months, suffered serious
medical illness mandating emergency medical care, and transfer requiring
him to remain in prison Longer than he should have (habeas corpus finding).

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? [tYes LINo
b. Did you submit a request for administrative relief on Count III? [X Yes [1 No
c. Did you appeal your request for relief on Count III to the highest level? Lit Yes L] No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.

if
Case 2:20-cv-00165-MTL-DMF Document1 Filed 01/21/20 Page 12 of 12

E, REQUEST FOR RELIEF

State the relief you are seeking:

Grant compensatory and punitive damages against Defendants

STS LT. DAVIDSON and the UNITED STATES OF AMERICA in the amount
of $100,000.

 

Grant any such other relief as it may appear Plaintiff if entitled.

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Executed on J Aide) | 2 f 10
DATE \ Sf@NATURE OF PLAINTIFF

 

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attorney's address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.

In

 
